IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00251-CV

SHENETRIA JOHNSON
AND JOHNNY JOHNSON,
                                                             Appellants
v.

ELEUTERIA CORTEZ,
                                                             Appellee



                          From the County Court at Law
                               Ellis County, Texas
                            Trial Court No. 20-C-3419


                           MEMORANDUM OPINION

       Appellants’ docketing statement was due October 15, 2020. In a letter dated

October 19, 2020, the Clerk of this Court notified appellants that their docketing statement

was past due and warned appellants that if the docketing statement was not filed within

21 days from the date of the letter, this appeal would be dismissed without further

notification. TEX. R. APP. P. 42.3(b), (c) and 44.3. More than 21 days have passed, and the

docketing statement has not been filed.
       Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3(c) and 44.3.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed November 18, 2020
[CVO6]




Johnson v. Cortez                                                                 Page 2